MEMORANDUM**
The motion to strike the response to appellant’s memorandum is granted. Appellees’ response is stricken.
A review of appellant’s response to the court’s January 22, 2007 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not abuse its discretion in denying appellant’s motion for contempt. See Hallett v. Morgan, 296 F.3d 732, 749 (9th Cir.2002) (stating that a district court’s decision to deny a motion for contempt is reviewed for abuse of discretion).
Accordingly, we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.